                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION


    ESIN A., 1

                  Plaintiff,
                                               No. 18 C 1148
                      v.
                                               Magistrate Judge Mary M. Rowland
    NANCY A. BERRYHILL, Acting
    Commissioner of Social Security, 2

                 Defendant.


                      MEMORANDUM OPINION AND ORDER

      Plaintiff Esin A. filed this action seeking reversal of the final decision of the

Commissioner of Social Security denying her application for Disability Insurance

Benefits (DIB) under Title II of the Social Security Act (the Act). The parties

consented to the jurisdiction of the United States Magistrate Judge, pursuant to 28

U.S.C. § 636(c), and filed cross motions for summary judgment. This Court has

jurisdiction pursuant to 42 U.S.C. § 405(g). For the reasons stated below, the case is

remanded for further proceedings consistent with this Opinion.

                               I. PROCEDURAL HISTORY




1In accordance with Internal Operating Procedure 22, the Court refers to Plaintiff only by
her first name and the first initial of her last name.

2Nancy A. Berryhill has been substituted for her predecessor, Carolyn W. Colvin, as the
proper defendant in this action. Fed. R. Civ. P. 25(d).
   On April 27, 2014, Plaintiff applied for DIB, alleging that she became disabled on

February 26, 2014 because of tennis elbow, a pinched nerve, bilateral carpal tunnel

syndrome, and bilateral carpometacarpal (CMC) arthritis. (R. at 68–76). Her claim

was denied on September 23, 2014. (Id. at 76). Instead of seeking reconsideration,

Plaintiff filed another DIB application on May 28, 2015, through counsel, also

alleging disability since February 26, 2014 due to tennis elbow, carpal tunnel

syndrome, arthritis, high cholesterol, and high blood pressure/hypertension. (Id. at

77–87). Plaintiff’s second application was denied initially on August 24, 2015 and

upon reconsideration on October 8, 2015. (Id. at 87, 99). Plaintiff then requested a

hearing and, represented by counsel, she testified before an Administrative Law

Judge (ALJ) on February 1, 2017, with the assistance of a Turkish interpreter. (Id.

at 30–56, 119–20). The ALJ also heard testimony from a vocational expert (VE). (Id.

at 57–66).

   On March 22, 2017, the ALJ issued an unfavorable decision. (R. at 10–27).

Applying the five-step sequential evaluation process, the ALJ found, at step one, that

Plaintiff had not engaged in substantial gainful activity since February 26, 2014, the

alleged disability onset date. (Id. at 15). At step two, the ALJ found that Plaintiff had

the following severe impairments: carpal tunnel syndrome, tennis elbow,

osteoarthritis, and other unspecified arthropathies. (Id.). At step three, the ALJ

determined that Plaintiff did not have an impairment or a combination of

impairments that met or medically equaled the severity of any of the listings

enumerated in the regulations. (Id. at 15–16).




                                           2
    The ALJ then assessed Plaintiff’s Residual Functional Capacity (RFC) 3 and

determined that Plaintiff had the RFC to perform light work as defined in 20 CFR

404.1567(b) except:

         she can frequently operate hand controls bilaterally. If the movement is
         repetitive, she can occasionally handle and finger, otherwise she can
         frequently handle and finger bilaterally. The claimant can crawl and
         climb ladders, ropes, and scaffolds occasionally.

(R. at 16). Moving to step four, the ALJ determined that Plaintiff could perform her

past relevant work as a kitchen helper. (Id. at 19–20). Alternatively, the ALJ found

at step five that jobs existed in significant numbers in the national economy that

Plaintiff could perform, such as a housekeeper, usher, and mail room clerk. (Id. at

20–21). Accordingly, the ALJ concluded that Plaintiff had not been under a disability

since her alleged onset date. (Id. at 21).

    On December 12, 2017, the Appeals Council denied Plaintiff’s request for review.

(R. at 1–5). Plaintiff now seeks judicial review of the ALJ’s decision, which stands as

the Commissioner’s final decision. Villano v. Astrue, 556 F.3d 558, 561–62 (7th Cir.

2009).

                             II. STANDARD OF REVIEW

    A court reviewing the Commissioner’s final decision may not engage in its own

analysis of whether the claimant is severely impaired as defined by the Social

Security regulations. Young v. Barnhart, 362 F.3d 995, 1001 (7th Cir. 2004). Nor may

it “reweigh evidence, resolve conflicts in the record, decide questions of credibility, or,


3Before proceeding from step three to step four, the ALJ assesses a claimant’s RFC. 20 C.F.R.
§ 404.1520(a)(4). “The RFC is the maximum that a claimant can still do despite [her] mental
and physical limitations.” Craft v. Astrue, 539 F.3d 668, 675–76 (7th Cir. 2008).


                                             3
in general, substitute [its] own judgment for that of the Commissioner.” Id. The

Court’s task is “limited to determining whether the ALJ’s factual findings are

supported by substantial evidence.” Id. “Evidence is considered substantial if a

reasonable person would accept it as adequate to support a conclusion.” Indoranto v.

Barnhart, 374 F.3d 470, 473 (7th Cir. 2004); see Moore v. Colvin, 743 F.3d 1118, 1120–

21 (7th Cir. 2014) (“We will uphold the ALJ’s decision if it is supported by substantial

evidence, that is, such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.”) (internal quotations omitted). “Substantial

evidence must be more than a scintilla but may be less than a preponderance.”

Skinner v. Astrue, 478 F.3d 836, 841 (7th Cir. 2007). “In addition to relying on

substantial evidence, the ALJ must also explain [her] analysis of the evidence with

enough detail and clarity to permit meaningful appellate review.” Briscoe ex rel.

Taylor v. Barnhart, 425 F.3d 345, 351 (7th Cir. 2005).

   Although this Court accords great deference to the ALJ’s determination, it “must

do more than merely rubber stamp the ALJ’s decision.” Scott v. Barnhart, 297 F.3d

589, 593 (7th Cir. 2002) (citation, quotations, and alternations omitted). “This

deferential standard of review is weighted in favor of upholding the ALJ’s decision,

but it does not mean that we scour the record for supportive evidence or rack our

brains for reasons to uphold the ALJ’s decision. Rather, the ALJ must identify the

relevant evidence and build a ‘logical bridge’ between that evidence and the ultimate

determination.” Moon v. Colvin, 763 F.3d 718, 721 (7th Cir. 2014). “[W]here the

Commissioner’s decision lacks evidentiary support or is so poorly articulated as to




                                           4
prevent meaningful review, the case must be remanded.” Steele v. Barnhart, 290 F.3d

936, 940 (7th Cir. 2002).

                                  III. DISCUSSION

    Plaintiff challenges the ALJ’s decision on various grounds. After reviewing the

record and the parties’ briefs, the Court finds that remand is necessary because the

ALJ: 1) erred in rejecting the August 2014 and February 2016 opinions of treating

physician Orhan Kaymakcalan, M.D., and 2) failed to build an accurate and logical

bridge between the evidence and the RFC’s handling and fingering restrictions. 4

    A. Dr. Kaymakcalan

    In mid-2013, Plaintiff began seeing Dr. Kaymakcalan, an orthopedic surgeon

specializing in hand and reconstructive microsurgery. (R. at 254, 375–76). In March

2014, Dr. Kaymakcalan stated that Plaintiff could return to work if she was restricted

to “light work” and lifting, at most, two pounds. (R. at 384). Later, in August 2014,

Dr. Kaymakcalan filled out a medical certification update in which he stated that

Plaintiff could lift 15 pounds and do light work, but she would need rests of two to

three minutes per hour. (Id. at 438). He also opined that Plaintiff could use her right

and left arms, tightly grip with both hands, and lightly finger with both hands for

three to four hours in an eight-hour day. (Id.). In February 2016, Dr. Kaymakcalan

completed a manipulative RFC questionnaire in which he stated that Plaintiff’s grip

strength was two to three pounds per square inch (psi) in each hand. (Id. at 447–49).




4Because the Court remands on these bases, it need not address Plaintiff’s other arguments
at this time.


                                            5
    An ALJ must give controlling weight to the opinion of a treating physician, like

Dr. Kaymakcalan, 5 if it is both “well-supported” by medical evidence and “not

inconsistent with the other substantial evidence” in the record. Scott v. Astrue, 647

F.3d 734, 739 (7th Cir. 2011); 20 C.F.R. § 404.1527(c)(2). Because a treating physician

has “greater familiarity with the claimant’s condition and circumstances,” an ALJ

may only discount a treating physician’s opinion based on good reasons “supported

by substantial evidence in the record.” See Campbell v. Astrue, 627 F.3d 299, 306 (7th

Cir. 2010); Gudgel v. Barnhart, 345 F.3d 467, 470 (7th Cir. 2003). But that is not the

end of the inquiry: “[e]ven if an ALJ gives good reasons for not giving controlling

weight to a treating physician’s opinion,” she still must “decide what weight to give

that opinion.” Campbell, 627 F.3d at 308. In making this decision, the ALJ must

consider a variety of factors, including: (1) the length of the treatment relationship

and frequency of examination; (2) the nature and extent of the treatment

relationship; (3) the extent to which medical evidence supports the opinion; (4) the

degree to which the opinion is consistent with the entire record; (5) whether the

physician was a specialist in the relevant area; and (6) other factors that validate or

contradict the opinion. Scrogham v. Colvin, 765 F.3d 685, 697 (7th Cir. 2014); 20

C.F.R. § 404.1527(c)(2)–(6).

    The ALJ here accorded “little weight” to Dr. Kaymakcalan’s opinions limiting

Plaintiff “to light exertion with lifting between 2 and 15 pounds and no hand

manipulation in August 2014,” finding them “inconsistent with the Agency


5The Commissioner does not dispute that Dr. Kaymakcalan is a treating physician. (See, e.g.,
Def.’s Mem., Dkt. 17 at 11 (referring to Dr. Kaymakcalan as a “treating source”)).


                                             6
consultative medical examiner’s findings, [Plaintiff’s] demonstrated performance

during her functional capacity examination, and [Plaintiff’s] reported manipulative

capabilities.” (R. at 18–19). The ALJ also found Dr. Kaymakcalan’s February 2016

opinion regarding Plaintiff’s grip strength conclusory and not supported by any

objective evidence, rendering it less persuasive. (Id. at 19).

   This evaluation, though, misinterpreted Dr. Kaymakcalan’s August 2014 and

February 2016 opinions and, as such, is not supported by substantial evidence. See

Kaminski v. Berryhill, 894 F.3d 870, 874 (7th Cir. 2018) (“Where [an ALJ] rejects a

treating physician’s opinion because it does not align with the [ALJ’s] own incorrect

interpretation of the medical evidence, that decision is not supported by substantial

evidence.”) (internal quotations omitted). First, the ALJ misread the August 2014

opinion as prohibiting Plaintiff from any hand manipulation. (R. at 18 (asserting that

Dr. Kaymakcalan limited Plaintiff to “no hand manipulation in August 2014”)). And

the Commissioner reiterates this incorrect reading, arguing that in August 2014, Dr.

Kaymakcalan opined that Plaintiff (1) was limited to “no hand manipulation” and (2)

“could not perform any fingering or gripping at all, let alone use either hand at all.”

(Def.’s Mem., Dkt. 17, at 11, 12 (citing R. at 438 in both instances)). Dr. Kaymakcalan,

however, gave no such opinion. In his August 2014 opinion, Dr. Kaymakcalan

indicated that Plaintiff could occasionally (up to 3 to 4 hours in a day) use her right/




                                            7
left arm/ hand/ leg; grip tightly with her right/ left hand; and perform light finger

work with her right/ left hand. (R. at 438). 6

    Second, the ALJ found Dr. Kaymakcalan’s February 2016 grip strength opinion

conclusory because he “failed to offer any objective evidence to support [his]

conclusion.” (R. at 19). But the February 2016 opinion did, in fact, refer to supporting

objective evidence. In identifying “the clinical findings and objective signs and testing

used to form” his opinion, Dr. Kaymakcalan stated that he “measured strength on

Jamar.” (R. at 447). A “Jamar” dynamometer is used to measure grip strength. See

Chambers v. Shalala, No. 93 C 6917, 1995 WL 228965, at *2 n.7 (N.D. Ill. Apr. 14,

1995) (“The Jamar Dynamometer measures the force grip of the hand and represents

the power of squeezing between the thumb and fingers.”); Virgil Mathiowetz et al.,

“Grip and Pinch Strength: Normative Data for Adults,” 66 Archives of Physical Med.

and             Rehabilitation                69,             69             (Feb.             1985);

http://www.fcesoftware.com/images/5_Grip_and_Pinch_Norms.pdf (last visited Dec.

14, 2018) (“[T]he Jamar dynamometer has been found to give the most accurate

measure of grip strength.”). Notes recorded by Dr. Kaymakcalan on January 21,

2016—a little over a month before the February 2016 opinion—show four Jamar

measurements taken of each hand (with each hand designated by a separate column).

(R. at 451). 7 These measurements, ranging from 2 to 3, support Dr. Kaymakcalan’s



6 Dr. Kaymakcalan marked “O” on the form next to the use of the hands, tight gripping, and light
fingering. (R. at 438). The form provides that the provider should use the letter “O” for “occasional”
performance of the activity, up to three to four hours in an eight-hour day. (Id.).
7Dr. Kaymakcalan made similar notations elsewhere in the medical records. (See, e.g., R. at
366–67, 404–05, 439).



                                                    8
February 2016 conclusion that Plaintiff’s grip strength was only 2–3 psi in each hand.

(Id. at 449).

       Remand is required so that the ALJ can re-evaluate Dr. Kaymakcalan’s

August 2014 and February 2016 opinions based on a correct reading of their

contents. See Strobach v. Colvin, No. 12 CV 50012, 2014 WL 1388285, at *4 (N.D.

Ill. Apr. 9, 2014) (“[W]hen the ALJ’s decision is grounded on a mistake of fact, the

court must remand.”); see also Israel v. Colvin, 840 F.3d 432, 439 (7th Cir. 2016)

(remanding where an ALJ misread a treating source’s functional assessment

causing him to conclude that the treating physician overstated claimant’s

limitations).


       In addition, even if the ALJ properly understood Dr. Kaymakcalan’s opinions,

the ALJ also erred by failing to “address the factors listed in 20 C.F.R. § 404.1527 to

determine what weight to give the opinion[s].” Segerstrom v. Berryhill, No. 16 C

10164, 2017 WL 6733719, at *6 (N.D. Ill. Dec. 19, 2017). As the Social Security

Administration’s (SSA) own rulings state, “[t]reating source medical opinions are

still entitled to deference and must be weighed using all of the factors provided in

20 CFR 404.1527[.]” SSR 96-2p, 1996 WL 374188, at *4 (July 2, 1996). 8


    The ALJ did not carry out this required analysis for any of Dr. Kaymakcalan’s

opinions. For example, the ALJ did not acknowledge Dr. Kaymakcalan’s specialty in


8The SSA has rescinded SSR 96-2p in connection with its new rules governing the analysis
of treating physicians’ opinions, but that rescission is effective only for claims filed as of
March 17, 2017. See Notice of Rescission of Social Security Rulings 96-2p, 96-5p, and 06-3p,
2017 WL 3928298, at *1 (Mar. 27, 2017).


                                              9
hand and reconstructive microsurgery, which would weigh in favoring his opinions

about Plaintiff’s handling and fingering abilities over the opinions of non-specialists.

20 C.F.R. § 404.1527(c)(5); see Israel, 840 F.3d at 438 (“Social Security regulations

specify that particular weight be given to the opinions of specialists related to their

areas of expertise.”). Nor did the ALJ analyze the length, nature, and extent of Dr.

Kaymakcalan’s treatment relationship or the frequency with which Dr. Kaymakcalan

examined Plaintiff. 20 C.F.R. § 404.1527(c)(2)(i)–(ii). The ALJ’s failure to address

these aspects of Dr. Kaymakcalan’s care prevents the Court from determining the

reasonableness of her decision in light of the factors outlined in § 404.1527. On

remand the ALJ is required to re-evaluate and reweigh Dr. Kaymakcalan’s opinions

based on a proper interpretation of their contents and by explicitly considering and

addressing the factors set forth in 20 C.F.R. § 404.1527(c).

    B. The RFC’s Handling and Fingering Restrictions

    The ALJ also erred in concluding that Plaintiff retained the RFC to “frequently

handle and finger bilaterally” for non-repetitive movement, but to “occasionally

handle and finger” if the movement was repetitive. 9 (R. at 16, 18).

    An RFC is an administrative assessment of what work-related activities a

claimant can perform despite her physical and mental limitations. Young, 362 F.3d


9 Handling involves “seizing, holding, grasping, turning or otherwise working primarily with
the whole hand or hands,” including the ability “to seize, hold, grasp, or turn an object.” SSR
85-15, 1985 WL 56857, at *2, *7 (Jan. 1, 1985). Fingering “involves picking, pinching, or
otherwise working primarily with the fingers.” Id. at *7. Occasional handling and fingering
would be performed very little to, at most, one-third of the workday (or approximately two
hours of an eight-hour workday), whereas frequent handling and fingering would be
performed between one-third and two-thirds of the workday (up to approximately six hours
in an eight-hour workday). SSR 83-10, 1983 WL 31251, at *5–6 (Jan. 1, 1983).


                                              10
at 1000; SSR 96-8p, 1996 WL 374184, at *2 (July 2, 1996). The ALJ makes this

assessment “based upon the medical evidence in the record and other evidence, such

as testimony by the claimant or [her] friends and family.” Craft v. Astrue, 539 F.3d

668, 675–76 (7th Cir. 2008). In her decision, the ALJ must describe “how the evidence,

both objective and subjective, supports each conclusion” contained in the RFC

assessment. Zblewski v. Astrue, 302 F. App’x 488, 492 (7th Cir. 2008). In other words,

the ALJ must build an “accurate and logical bridge from the evidence” to her RFC

conclusion. See Young, 362 F.3d at 1002 (internal quotations omitted); see also Moon,

763 F.3d at 721 (explaining that under the “substantial evidence” standard of review,

“the ALJ must identify the relevant evidence and build a ‘logical bridge’ between that

evidence and the ultimate determination”).

   Here, the ALJ did not build the requisite “accurate and logical bridge” to support

the RFC’s handling and fingering restrictions. The ALJ’s decision lacks any

explanation as to why Plaintiff’s “noted manipulative difficulties” and the medical

opinions in the record support limiting Plaintiff to occasional handling and fingering

only for repetitive movements, as opposed to for all movements (repetitive and non-

repetitive). (See R. at 18). Indeed, the Commissioner only identifies a single piece of

evidence that distinguished Plaintiff’s manipulative abilities based on the

repetitive/non-repetitive dichotomy of movement: the October 2015 opinion of state

agency consultant Michael Nenaber, M.D., which limited Plaintiff to occasional

repetitive grasping. (Def.’s Mem., Dkt. 17 at 9; R. at 95–96). But this limitation does

not address Plaintiff’s fingering and other non-grasping handling abilities




                                          11
encompassed by the RFC restriction, such as seizing or turning an object. See SSR

85-15, at *2, *7. However, the ALJ explicitly gave Dr. Nenaber’s opinion little weight,

so it could not serve as the sole basis for the ALJ’s handling and fingering restrictions.

(R. at 18). As such, the ALJ appears to have relied solely on her own opinion of

Plaintiff’s manipulative abilities to conclude that the amount of time Plaintiff can

handle and finger things (e.g., frequently or occasionally) depends on whether

repetitive movement was involved. This was impermissible. Dent v. Colvin, No. 13 C

4452, 2014 WL 4435455, at *19 (N.D. Ill. Sept. 5, 2014) (“[T]he ALJ does not explain

what evidence from the record supported her RFC finding. Thus, it appears the ALJ

developed her own opinion regarding Plaintiff’s manipulative limitations, which she

cannot do.”).

   Moreover, the Court agrees with Plaintiff that the ALJ failed to build a logical

bridge between her reliance on the August 2014 Functional Capacity Evaluation

(FCE) and her RFC assessment. The August 2014 FCE found that Plaintiff could only

occasionally firmly grasp with her left hand, without any distinction between

repetitive and non-repetitive movements. (R. at 407–08). The ALJ, acknowledging

this restriction, gave the August 2014 FCE “great weight” and stated that she

incorporated similar restrictions in her RFC assessment. (Id. at 17–18). Yet the ALJ’s

RFC assessment did not restrict Plaintiff to occasional left-hand firm grasping

without qualification, as the August 2014 FCE did. (Compare id. at 16, with id. at

407–08). By failing to incorporate the occasional left-hand firm grasping restriction

from the August 2014 FCE without explanation, the ALJ failed to build an accurate




                                           12
and logical bridge between this evidence (to which she gave “great weight”) and her

conclusion.

   According to the Commissioner, the ALJ’s RFC assessment is supported by the

record because “virtually all medical source opinions were less restrictive or similarly

restrictive with regard to manipulative functioning.” (Def.’s Mem., Dkt. 17 at 9

(emphasis in original)). The word “virtually,” though, notably qualifies the

Commissioner’s assertion, and there are, in fact, evaluations in the record that are

not less or similarly restrictive about manipulative functioning. The August 2014

FCE is more restrictive with respect to Plaintiff’s left hand, as it limits her to only

occasional firm left-hand grasping regardless of whether the movement is repetitive

or not. (R. at 407–08). And the 2–3 psi grip strength observed by Dr. Kaymakcalan in

his February 2016 opinion suggests significant issues with Plaintiff’s ability to handle

things, which could affect the ALJ’s assessed handling restriction. Cf. Herrmann v.

Colvin, 772 F.3d 1110, 1112 (7th Cir. 2014) (explaining that a finding that the

claimant had trouble “handling” was “consistent with reduced grip strength,” as

“gripping is a form of handling”). And even if certain medical opinions could support

the ALJ’s decision to limit Plaintiff’s occasional handling and fingering to only

repetitive movement, that alone is not enough; the ALJ also had to link this evidence

to her decision. See Sarchet v. Chater, 78 F.3d 305, 307 (7th Cir. 1996) (explaining

that even if “there is enough evidence in the record to support” an ALJ’s decision, the

decision cannot be upheld if the ALJ does “not build an accurate and logical bridge

between the evidence and the result”). She did not do so here.




                                          13
   Contrary to the Defendant’s assertion, the ALJ’s errors were not harmless. See

McKinzey v. Astrue, 641 F.3d 884, 892 (7th Cir. 2011) (“But administrative error may

be harmless: we will not remand a case to the ALJ for further specification where we

are convinced that the ALJ will reach the same result.”). Here, the VE testified that

if the hypothetical individual was limited to occasional handling and fingering, she

could not perform Plaintiff’s past work or other jobs. (Id. at 63). The Court does not

know whether Plaintiff would be found capable of performing past work or other jobs

in the economy if the ALJ decides, on remand, to incorporate the occasional left-hand

firm grasping limitation from the August 2014 FCE, as the VE did not testify about

an individual’s ability to work with such a limitation. (R. at 57–66). Accordingly,

remand is required.

                                IV. CONCLUSION

   For the reasons stated above, Plaintiff's motion for summary judgment [13] is

GRANTED, and the Commissioner’s motion for summary judgment [16] is

DENIED. Pursuant to sentence four of 42 U.S.C. § 405(g), the ALJ’s decision is

reversed, and the case is remanded to the Commissioner for further proceedings

consistent with this opinion.




                                         14
                               E N T E R:

Dated: January 28, 2019


                               MARY M. ROWLAND
                               United States Magistrate Judge




                          15
